COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     In re Velvin Oil Company, Inc.

Appellate case number:   01-17-00384-CV

Trial court case number: 2017-20243

Trial court:             61st District Court of Harris County

       Relator, Velvin Oil Company, Inc., filed a petition for writ of mandamus in this Court
and requested emergency relief, staying enforcement of the trial court’s May 19, 2017 order
pending resolution of Velvin’s petition for writ of mandamus. Real party in interest, A.J.P. Oil
Company LLC filed a letter stating it had reached an agreement with Velvin to not oppose the
request for emergency relief.
      Accordingly, we grant Velvin’s motion for emergency relief. The trial court’s order of
May 19, 2017, compelling Velvin to attend a Rule 202 deposition and produce documents, is
STAYED, pending resolution of the petition for writ of mandamus.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually    Acting for the Court


Date: June 1, 2017